 

SECOND AMENDMENT TO CONSULTING AGREEMENT DATED FEBRUARY 15, 2011

BY AND BETWEEN

EMMES GROUP CONSULTING LLC

AND

GENESIS BIOPHARMA, INC.

 

THIS SECOND AMENDMENT TO THE CONSULTING AGREEMENT (“Amendment”) dated February
12, 2012 (“Effective Date”) is made and entered into by and between Emmes Group
Consulting LLC, having its principle place of business at 92 Natoma Street,
Suite 200, San Francisco, CA 94105, (hereinafter referred to as “EMMES”), and
Genesis Biopharma, Inc., a Nevada Corporation, a having a principal place of
business at 10880 Wilshire Blvd., Suite 950, Los Angeles, CA 90024 (hereinafter
referred to as “GENESIS”).

 

All capitalized terms used in this Amendment shall have the same meanings given
such terms in the CONSULTING AGREEMENT (as hereinafter defined) unless expressly
superseded by the terms of this Amendment.

 

RECITALS

 

WHEREAS, on February 15, 2011, EMMES and GENESIS entered into that certain
Consulting Agreement (the “Agreement”), pursuant to the terms of which EMMES
agreed to provide certain consulting services to GENESIS;

 

WHEREAS, the Agreement sets forth certain amounts of compensation to paid by
GENESIS to EMMES; and,

 

WHEREAS, EMMES and GENESIS now desire to enter into this Amendment for the
purposes of amending the Agreement, as hereinafter set forth.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

Section 1(b) shall now read:

 

(b) Term of Engagement. Unless terminated earlier as provided herein, the term
of the Engagement shall commence effective as of February 15, 2011 and shall
continue until December 31, 2015 (the “Termination Date”). If Consultant
continues to perform consulting services for the Company after the Termination
Date, then, unless otherwise agreed in writing, (i) the Engagement shall
continue for an unspecified term at the compensation rate set forth in Section
3(a)(i) herein, and (ii) either party may terminate the Engagement immediately
with our without cause by giving the other party written notice of termination.

 

Section 3(a)(i) shall now read:

 

(i)Sixty Thousand Dollars ($60,000) per month commencing February 15, 2012 and
ending on the Termination Date; and,

 

1

 

 

Section 3(b) shall now read:

 

(b) Payment Schedule. The Company shall make payment to Consultant by bank wire
transfer in the lawful currency of the United States of America on the tenth
(10th) day of each month during the term of the Engagement.

 

Sections 3(b)(i) and 3(b)(ii) are deleted in their entirety.

 

IN WITNESS WHEREOF, both EMMES and GENESIS have executed this First Amendment to
the Consulting Agreement by their duly authorized representatives.

 

FOR EMMES GROUP CONSULTING LLC:   FOR GENESIS BIOPHARMA, INC.:            
Martin F. Schroeder   Anthony J. Cataldo             EVP & Managing Director  
Chairman & Chief Executive Officer Title   Title             Date   Date

 

2

 

